DETAILED ACTION
This action is responsive to the Remarks and Claim amendments filed on July 16, 2021.
Claims 1, 3, 5-7 and 9-20 have been amended.
Claims 1-20 have been examined. Claims 1-20 are allowed.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reason for Allowance 

The following is an examiner’s statement of reasons for allowance: 
   	After further searches and consideration the Examiner concluded that the claimed invention has been recited in such a manner that all of the independent claims are not thought by any prior art of record. Independent claims 1, 15 and 18 are considered allowable since when reading the claim in light of the specification, none of the prior art of record either alone or in combination fairly disclose or suggest the combination of limitations specified in the independent claims, including at least:  	In claims 1, 15 and 18:
“intercepting activation of a lifecycle hook of a component of a web application, the lifecycle hook of the component of the web application being associated with a configuration- based code construct specifying one or more restriction checks;
wherein the configuration-based code construct comprises one or more restriction identifiers specifying one or more actions to be taken to modify the component of the web application responsive to the one or more restriction checks, at least a given one of the one or more restriction identifiers being configured to control selection among a set of two or more potential modification actions based at least in part on available access rights for a user executing the web application.”

The following prior art references being made of record were found to be relevant to allowed independent claims 1, 15 and 18. A summary of each reference is provided followed by an explanation as to why the reference does not teach, either solely, or in combination with the other cited references.   	Roope Hakulinen (“Using Immutable Data Structures to Optimize Angular Change Detection”)  	Hakulinen introduce the optimization possibility related to the usage of immutable data structures and the OnPush change detection strategy and to demonstrate the performance gain with a reference application. However, Hakulinen does not teach, either solely, or in combination with the other cited references, none of the above limitations for independent claims 1, 15 and 18.  

   	Greg Lim (“Beginning Angular 2 with Typescript”)  	Lim discloses details about Angular 2, which is a framework to develop 

Based on the prior arts of record, Examiner concluded that the claimed invention as set forth in each of the independent claims in the subject application are allowable; therefore, dependent claims set forth in the application are also allowed. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication should be directed to examiner Anibal Rivera, whose telephone/fax numbers are (571) 270-1200 and (571) 270-2200, respectively. The examiner can normally be reached Monday-Friday from 7:30 AM to 5:00 PM.
  	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough, can be reached at (571) 272-6799.
  	Any inquiry of a general nature of relating to the status of this application or proceeding should be directed to the TC 2100 Group receptionist whose telephone number is (571) 272 2100.


/ANIBAL RIVERA/Primary Examiner, Art Unit 2192